NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0648-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DEXTER L. CANNADY a/k/a
DEXTER L. CANNADAY,

     Defendant-Appellant.
_____________________________

                   Submitted November 7, 2019 – Decided January 21, 2020

                   Before Judges Nugent and Suter.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Salem County, Indictment Nos. 13-06-0341
                   and 13-07-0411.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Phuong Vinh Dao, Designated Counsel, on
                   the brief).

                   John T. Lenahan, Salem County Prosecutor, attorney
                   for respondent (David M. Galemba, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant, Dexter L. Cannady, appeals from an order that denied without

an evidentiary hearing his first petition for post-conviction relief (PCR). On

appeal, he argues:

             THE PCR COURT ERRED IN DENYING
             DEFENDANT'S    PETITION   FOR  POST-
             CONVICTION RELIEF WITHOUT AFFORDING
             HIM AN EVIDENTIARY HEARING.

                     A. Trial counsel failed to move to exclude
                     Vengenock's alleged voice identification of
                     Defendant and such failure constitutes
                     ineffective counsel because Defendant
                     could not effectively cross examine
                     Vengenock.

                     B. The CI's identity was essential to
                     Defendant's defense, and the PCR court
                     was wrong in finding that trial counsel's
                     failure was not ineffective when she did not
                     move to disclose the CI's identification.

Finding no merit in defendant's arguments, we affirm.

      Preliminarily, we note that in defendant's PCR petition he identified two

indictments, as he has on this appeal. The charges in Indictment No. 13-07-

0411 stem from defendant's January 3, 2013 sale of crack cocaine to an

undercover police officer.      Because the events resulting in this indictment

occurred first in time, we will refer to this as the "first indictment."




                                                                           A-0648-18T4
                                          2
      The charges in Indictment No. 13-06-0341 stem from defendant's April 9,

2013 arrest. Detectives searched defendant at police headquarters and seized

from his person a plastic sandwich bag containing sixty smaller bags of cocaine.

Each indictment contained three charges concerning controlled dangerous

substances (CDS). In each case, the trial court dismissed the third count of the

indictment, the jury convicted defendant on the indictment's remaining two

counts, and the court merged the remaining counts for sentencing. Following

proceedings not relevant to this appeal, the court sentenced defendant to an

aggregate prison term of thirteen and one-half years with four and one-half years

of parole ineligibility.

      The ineffective-assistance-of-counsel argument defendant presents on this

appeal concerns the first indictment only.     These are the facts relevant to

defendant's appellate argument.

      On a January afternoon in 2013, Salem County Prosecutor's officers

targeted defendant in an undercover narcotics operation. Provided with money

and a transmitter, an undercover officer purchased crack cocaine from

defendant. State v. Cannady, No. A-5557-13 (App. Div. Mar. 23, 2017), certif.

denied, 228 N.J. 87 (2016) (slip op. at 3).      The undercover officer and a

confidential informant drove to a location in Salem, parked their car, walked


                                                                         A-0648-18T4
                                       3
down an alley, and met defendant.        The confidential informant made the

introduction. The undercover officer asked defendant for crack cocaine, and

defendant "removed a 'single' chunk or 'cookie'" of crack cocaine, "broke off a

couple of pieces, and handed it to the undercover officer. In exchange, the

undercover officer gave defendant [twenty dollars]." Ibid.

      Salem County Prosecutor's Investigator Patrick Vengenock monitored the

auto transmission from the undercover officer's wire. Id. at 4. "The audio

transmission from the undercover officer's 'wire' was clear, enabling

[Investigator] Vengenock to listen to the transaction as it occurred."      Ibid.

According to Investigator Vengenock's trial testimony, he "heard defendant's

voice on approximately ten previous occasions. During four or five of those

occasions, the Investigator talked directly to defendant.          [Investigator]

Vengenock positively identified defendant by voice." Id. at 4-5.

      In his PCR petition, defendant argued, among other things, the two issues

he raises on this appeal: his trial counsel was ineffective for failing to file a

motion to exclude Investigator Vengenock's voice identification of defendant

and for failing to disclose the identity of the confidential informant.        He

contended the law enforcement officers made a conscious decision not to record

the audio feed of the transaction between the undercover officer and defendant,


                                                                         A-0648-18T4
                                       4
and thereby failed to preserve evidence, thus violating his right to due process

and to confront witnesses against him. Defendant argued that trial counsel

should have filed a Wade1 motion, a hearing to determine the audibility of the

tape, and a motion in limine.

       In a thorough written decision, Judge Linda L. Lawhun denied defendant's

petition. Judge Lawhun noted defendant relied on Brady v. Maryland, 373 U.S.
83 (1963), to support his due process argument.        Carefully analyzing the

elements of a Brady violation, the judge concluded defendant "failed to establish

that the State failed to disclose evidence."       To the contrary, defendant

acknowledged that because the transmission of the conversation between

defendant and the undercover officer was not recorded, such evidence never

existed. Judge Lawhun found defendant had offered no evidence the officers

acted in bad faith by failing to record the transaction, and defendant had cited

no legal authority suggesting the State was required to record the conversation

between defendant and the undercover officer.

       Concerning the alleged Wade violation, Judge Lawhun found defendant

had not explained why the voice identification was impermissibly suggestive.

Moreover, plaintiff had an ample opportunity to cross-examine Investigator


1
    United States v. Wade, 388 U.S. 218 (1967).
                                                                         A-0648-18T4
                                       5
Vengenock at trial concerning his ability to make the voice identification.

Significantly, as the judge pointed out, Investigator Vengenock testified that

listening to the conversation was "basically like . . . listening to the radio."

Investigator Vengenock was able to identify defendant's voice because he had

heard it approximately ten different times, including in four or five direct

conversations with defendant. His certainty of the voice identification was one

hundred percent. Thus, the judge concluded defendant had not established that

a Wade motion challenging the voice identification would have been successful.

The judge also pointed out that because there was no recording, there was

nothing to evaluate at a Driver2 hearing.

        Concerning defendant's arguments that the failure to record the

conversation violated the confrontation clause, Judge Lawhun found defendant

had the opportunity at trial to cross-examine the witnesses against him. In fact,

trial counsel cross-examined Investigator Vengenock as well as the undercover

officer. Defendant never explained what other witnesses he was deprived of

cross-examining as the result of the non-recording of the transmitted

communications.




2
    State v. Driver, 38 N.J. 255 (1962).
                                                                         A-0648-18T4
                                           6
      Judge Lawhun also rejected defendant's argument that trial counsel was

ineffective for failing to move to compel the State to disclose the identity of the

confidential informant. In a thorough factual and legal analysis, Judge Lawhun

concluded in her written decision that disclosure of the informant's identity was

not essential to assure a fair determination of the trial issues. The judge cited

precedent for the proposition that the mere presence of the confidential

informant during an alleged crime does not warrant disclosure. In terms of

ineffective assistance, Judge Lawhun found defendant had failed to establish

that a motion to disclose the confidential informant would have been successful.

See Strickland v. Washington, 466 U.S. 668, 687, 694 (1984); accord State v.

Fritz, 105 N.J. 42, 58 (1987).

      We affirm, substantially for the reasons expressed by Judge Lawhun in

her sound, comprehensive written decision. Defendant's arguments are without

sufficient merit to warrant further discussion. R. 2:11-3(e)(2).

      Affirmed.




                                                                           A-0648-18T4
                                        7